       Case 2:19-cr-00064-JLS Document 117 Filed 02/05/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRJCT OF PENNSYLVANIA




UNITED STATES OF AMERICA
                                                               CRIMINAL
      V.                                                       No. 19-64-6

JOHN DOUGHERTY, et al.




                                   ORDER

                           J
      AND NOW, this     ~    day of February, 2020, upon reviev,' of Defendant Niko

Rodriquez's unopposed "Motion to Join in Co-Defendants' Motions" (ECF Docket No.

52) it is hereby ORDERED that the Motion is GRANTED.



                                               BY THE COURT:
